Case 2:19-cv-10635-ILRL-JVM Document 1-1 Filed 05/22/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, on Behalf of Himself
and on Behalf of All Others Similarly
Situated,

Plaintiff,

V.

HD AND ASSOCIATES, LLC,
Defendant.

 

 

CIVIL ACTION NO.

PLAINTIFE’S CONSENT FORM

1. I consent to making a claim under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,

against my former employer, HD and Associates, LLC, to recover unpaid wages.

2. During my employment with HD and Associates, LLC, I was not paid overtime wages. I

routinely worked over forty (40) hours per week for HD and Associates, LLC, and was

paid based upon a point system, regardless of the time spend on the job accumulating

those point. I did not receive overtime compensation for my hours worked over forty

(40) per week.

3. If this case does not proceed collectively, then I also consent to join any subsequent

action to assert these claims against HD and Associates, LLC.

4, I understand that I may withdraw my consent to proceed with my claims at any time by

notifying the attorneys handling this matter.

 

CC —aterigia

 
  
 

eesti

 

EXHIBIT

|

 
